Case 1:19-cv-02645-AJN-KHP Document 159 Filed 02/26/20 Page 1 of 1
Michael S. Horn

pad
be Member of New Jersey and New York Bar
mhorn@archerlaw.com

a

ATTORNEYS AT LAW Archer & Greiner, P.C.
Court Plaza South, West Wing

21 Main Street, Suite 353

Hackensack, NJ 07601-7095

201-342-6000 Main

201-342-6611 Fax

www.archerlaw.com

 

February 25, 2020

VIA ECF

Honorable Katharine H. Parker
United States Magistrate Judge
Southern District of New York
500 Pearl Street, Suite 1950
New York, New York 10007

Re: City of Almaty, Kazakhstan, et ano. v. Felix Sater, et al.,
Case No. 19 Civ. 2645 (AJN) (KHP)

Dear Judge Parker:

We represent the Defendant, Ferrari Holdings, LLC in the above referenced matter. We
respectfully request a short adjournment of the upcoming status conference scheduled for March
10, 2020. The reason for this request is that I am going on a previously scheduled family vacation
from March 2, 2020 to March 10, 2020. Since I will be traveling on March 10, 2020, I respectfully
request a slight change in the date of the conference.

I have conferred with all parties and they have consented to this request. The other parties
have advised me that they are available March 12, 2020 or March 17, 2020 for the upcoming
conference.

Thank you for your consideration.

   

MICHAEL S. HORN

cc: Counsel of Record (via ECF)
218062403v1

Haddonfield, NJ | Hackensack, NJ | Princeton, NJ | Philadelphia, PA | Harrisburg, PA | Red Bank, NJ | New York, NY | Wilmington, DE
